Citation Nr: 1230012	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied service connection for COPD, also claimed as asbestosis.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.  In May 2011, the Veteran submitted additional evidence, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

In January 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued the denial of the claim (as reflected in a March 2012 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration. 

Review of the electronic folder is noted to include copies of records of adjudicatory actions, and VA treatment records pertinent to the matter on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim appeal have been accomplished. 

2.  Although the Veteran's assertions as to in-service asbestos exposure appear credible and consistent with his service, a chronic lung disability was not shown in service or for years thereafter, and the most probative medical opinions on the question of whether there exists a medical nexus between the Veteran's current COPD and service weigh against the claim. 


CONCLUSION OF LAW

The criteria for service connection for COPD, claimed as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2009 letter-which meets pertinent content of notice requirements described in Pelegrini, and Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records and the reports of June 2009 and February 2012 VA respiratory examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

The Board is satisfied that the RO has substantially complied with its January 2012 remand directives as they pertain to the claim for entitlement to service connection for COPD.  In this regard, as directed by the Board, additional VA treatment records were obtained, the Veteran was requested to provide sufficient information and authorization to enable the RO to obtain additional evidence pertinent to the claim, additional private treatment records were obtained, and the Veteran was provided with a VA respiratory examination in February 2012, with an opinion being provided by the examiner.  Thus, the Board finds that the examiner and AMC substantially complied with the Board's January 2012 remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this appeal, the Veteran asserts that he was exposed to asbestos during his military service, which resulted in COPD.  Specifically, he asserts in-service asbestos exposure while serving on the USS Intrepid.  In support of his claim, he has submitted documents pertaining to the ship's history and numerous buddy statements indicating that the Veteran's claimed asbestos exposure occurred during service.  As noted in the prior remand, the Veteran's account of in-service asbestos exposure appears to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  The Veteran's service treatment records reflect that the Veteran served as an aviation boatswain mate on the USS Intrepid, and, in this case, the RO has conceded the Veteran's asbestos exposure.

The Board points out, at the outset, that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The Adjudication Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  The Adjudication Manual also acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in the manufacture and servicing of friction products, such as clutch facings and brake linings.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that a veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for COPD, claimed as due to asbestos exposure, must be denied.

Service treatment records reflect no complaints of or findings pertinent to any pulmonary problems.  An August 1964 chest X-ray was essentially normal.  The report of an examination at the time of the Veteran's separation from service, dated in August 1967, indicates a normal clinical evaluation of the lungs and chest, and no pulmonary impairment was noted.  Further, chest X-ray at that time was noted to be negative.

Private and VA treatment records also show that the Veteran has been treated for conditions including palpitations, recurrent sinusitis, and recurrent rhinitis since the 1990s.

Records from the Veteran's private treatment providers reveal that he sought treatment in May 1981 for chest pain that was sometimes worse with breathing.  The Veteran reported that he smoked 1 to 2 packs per day at that time.  On examination, the lungs were completely clear and the assessment was mild costochondritis and anxiety.  These records also show that in September 1995, the Veteran sought treatment for chest discomfort and irregular heartbeats.  He indicated that he felt like he was having a "muscle spasm" in his chest.  He reported that he had quit smoking about 15 years prior to that time.  On examination, his lungs were clear to auscultation and chest X-rays appeared unremarkable.  The assessment was palpitations and chest discomfort.  During a follow-up later that month, the Veteran's private physician noted that the chest X-ray showed an old calcified granuloma but was otherwise unremarkable.  The available private treatment reports also show that the Veteran generally reported having quit smoking in approximately the early 1980s.  

When the Veteran initially presented for VA treatment in April 2003, he indicated that his occupation was machinist.  He reported that he had smoked one and one-half packs of cigarettes per day from age 12 to 46, when he quit using tobacco.  At that time, the Veteran indicated that he felt that his health was "fine," and he denied having any respiratory problems.  Upon physical examination, his lungs were clear.

VA treatment records show that the Veteran has been treated for COPD since March 2009.  In late March 2009, the Veteran sought treatment for cough and shortness of breath with a duration of 1 year, although such had gotten worse over the previous couple of months.  He endorsed a history of tobacco use 30 years prior to that time, when he had smoked a pack a day for the last 15 to 20 years.  The Veteran noted that he may have had an exposure to asbestos while working in the military.  Chest X-ray revealed COPD changes with some collapse at the lung bases.  The Veteran was assessed with COPD. The report of an April 2009 chest computed tomography (CT) scan reflects that there was no evidence of a lung nodule; mildly prominent first costochondral bilaterally left greater than right unchanged; mild degenerative disease in the mid and lower thoracic spine, and no evidence of asbestos related pleural disease.  

The Veteran was afforded a VA respiratory examination in June 2009.  The examiner indicated that the Veteran was a poor historian in regards to COPD symptoms.  The Veteran stated "I never really paid attention" to most questions.  The examiner noted that the Veteran does not have a diagnosis of asbestosis.  The examiner indicated that the Veteran did smoke, but was reluctant or unable to provide details.  Medical records indicated that he smoked 15 to 20 years about 1 pack per day.  The Veteran stated that when he heard COPD in March 2009 he got scared thinking about all the television advertisements talking about asbestos.  He also stated that prior to March 2009, he did not think he had a problem with his lungs.  The examiner preformed a physical examination and reviewed the results of recent chest CT, chest X-rays, and pulmonary function tests (PFT).  The diagnosis was COPD changes by chest X-rays.  The examiner reviewed service, VA, and private treatment records.  The examiner concluded that the Veteran did not have asbestosis, and that his COPD was not related to asbestos exposure because chest X-ray indicates no evidence of an asbestos- related pleural disease. 
During the April 2011 Board hearing, the Veteran testified that he had suffered a recurring cough during service that was a "coughing up dirt type of thing."  The Veteran also stated that he began experiencing shortness of breath approximately 10 years after service (around 1977).  He said that ten years after service he did not "have enough wind" for certain physical activities.  In regards to his smoking history, the Veteran testified that he only smoked for about 10 years, and that he quit in his early 30's. 

An April 2011 letter from S. F., M.D., at a VA Medical Center (VAMC) indicated that the Veteran has been diagnosed with COPD.  He reportedly was exposed to asbestos and jet fumes during his military service.  The physician noted that the Veteran used to smoke cigarettes, but quit in 1982.  The physician stated that the cigarettes themselves are a common cause of COPD, but in the physician's opinion, the Veteran's exposure to toxic substances while in the military could worsen this condition. 

In support of his claim, the Veteran submitted an April 2011 letter from his private physician, F. B., M.D.  The physician indicated that the Veteran was a patient of his for many years.  The physician noted that the Veteran had recurrent upper respiratory infections, that he reported a history of asbestos exposure that occurred when he was in the military, and that he now has a diagnosis of COPD from the VAMC.  It was also noted that all of the Veteran's recent care has been with the VAMC, but that the physician did not have the records available to him at that time.  The physician noted that asbestos exposure can lead to COPD.  The physician also indicated that the Veteran was getting follow-up chest X-rays through the VAMC. 

Pursuant to the Board's January 2012 remand, in February 2012, the Veteran was provided with a VA respiratory conditions examination during which the claims file was reviewed.  The examining physician noted that the Veteran had been diagnosed with COPD since March 2009.  The physician indicated that the Veteran was a poor historian and could not clearly define when his breathing problems began.  He reported he may have had problems in 1992 feeling short winded but also stated that he recalled shortness of breath within 10 years of discharge from the service.   The examiner noted that the Veteran worked as a machinist for his working career.  During the examination, the Veteran reported that he had shortness of breath and needed to use inhalers on a daily basis.  Chest X-rays were taken and compared to previous X-ray and CT studies.  The impression was that there was no evidence of acute cardiopulmonary process.  PFT testing was also performed.

The examining physician concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that she analyzed the Veteran's service treatment records, VA treatment records, past medical history documentation, claims file, past VA examination, prior opinion dated in June 2009, letters from providers, emails from servicemen, material safety data sheets, discussion with pulmonologist regarding lung disease, and the Veteran's history as noted in the hearing transcript and during the examination.  

Based on the foregoing, the examiner indicated that the following probative findings were revealed: 1) there is no diagnosis of asbestosis; the Veteran has a diagnosis of COPD; 2) the Veteran served in the Navy from 1964 - 1967; 3) the service treatment records do not support that COPD began while in service; 4) the Veteran's work history included working as a machinist; 5) PFTs performed during the examination were unreliable secondary to poor effort and technique; 6) radiographic reports make no mention of asbestos related lung changes such as pleural or interstitial changes; 7) VA medical records indicate the Veteran was first seen for breathing related problems in 2009, which had been going on for one year, and the Veteran was diagnosed with COPD at that time; 8) the Veteran has a history of allergies which medical documentation support has been present with chronic rhinitis since 1995; 9) the Veteran has a past history of tobacco use with medical documentation supporting that he quit at age 46 for greater than 30-pack-year history; 10) Harrison's Online Chapter 260 states: "the causal relationship between cigarette smoking and the development of COPD has been absolutely proved," and UpToDate 19.3 states "numerous epidemiologic studies indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD [4-8]."; 11) there are inconsistencies between the Veteran's verbal history and the written documentation and since his return home from active duty greater than 30 years have elapsed before symptoms are first report in the written medical reports; 12) medical documentation from the 1990s indicates antibiotics were prescribed for recurrent sinusitis and not a lung condition or shortness of breath; 13) a service treatment record SF 505 dated in January 1968 shows that the Veteran reported NO to chest condition, asthma, or hay fever; and 14) the Report of Medical Examination SF 88 dated August 1967 shows that clinical evaluation was normal for lungs and chest, and chest X-ray was reported as negative.  The examiner remarked that therefore, in her medical opinion ,it is less likely than not the Veteran's current COPD had it's onset in or is otherwise medically related to service, including asbestos exposure during service.  In her medical opinion, the Veteran's COPD is more likely related to his greater than 30 pack per year history of tobacco use.

In analyzing the evidence of record, the Board notes that, although the Veteran's assertions as to in-service asbestos exposure appear credible and consistent with his service, a chronic lung disability was not shown in service or for years thereafter.    Indeed, as indicated, the record reflects that the Veteran has been treated for COPD-the disability for which service connection is sought-since March 2009, more than 30 years after his discharge from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, as noted, there are four competent opinions of record addressing whether the Veteran's COPD is due to his service: the opinion of the June 2009 VA examiner, S. F., M.D.'s April 2011 opinion, F. B., M.D.'s April 2011 opinion, and the February 2012 opinion of the VA examiner.  These opinions represent conflicting evidence on the question of whether the Veteran's COPD is related to his service. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30   (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

First, in evaluating the opinion from S. F., M.D., the Board notes that the physician stated only that the Veteran's exposure to toxic substances during service "could worsen this condition."  Likewise, the Board observes that F. B., M.D., stated only that "[a]sbestos exposure can lead to COPD."  While these opinions suggest that the Veteran has COPD that may be related to service, the speculative terminology used by S. F., M.D., and F. B., M.D., provide an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the opinion offered by S. F., M.D., employed the term "could," and the opinion offered by F. B., M.D., employed the tern "can," the Board finds that they are speculative in nature, and thus, the Board assigns them little, if any, probative value. 

Second, the Board notes that the opinions provided by S. F., M.D., and F. B., M.D., contained no rationale for the conclusions reached.  These physicians merely stated that they believed that the Veteran's COPD "can" or "could" be related to exposure to toxic substances, including asbestos, during service.   These physicians did not state that they reviewed the Veteran's claims file.  While this does not automatically render these opinions less probative, these physicians do not discuss how the Veteran's specific medical history supports their conclusions.  As such, there is no indication that these physicians had an accurate picture of the Veteran's military and medical history, both of which are pertinent to any opinion given.  

By contrast, the Board points out that, in the February 2012 examination report, the February 2012 VA examiner indicated that the Veteran's claims file had been reviewed.  The Veteran's smoking history was discussed, as were his history of medical treatment and test results.  The February 2012 VA examiner provided an opinion along with a stated rationale that was based upon the Veteran's specific medical and social history.  Given this, the Board can only conclude that the opinion provided by the February 2012 VA examiner is more probative than those provided by S. F., M.D., and F. B., M.D.  Moreover, the VA examiner also indicated in the June 2009 examination report that private, service, and VA medical records were reviewed, and the examiner discussed the Veteran's medical history and test results.  As such, the medical opinion evidence against the Veteran's claim outweighs that in favor of the claim. 

Furthermore, to whatever extent the Veteran and/or his representative attempt to assert that there exists a medical relationship between the Veteran's COPD and his service on the basis of lay assertions, such attempt must fail.  The matter of the medical etiology of the Veteran's COPD upon which this claim turns is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  Moreover, whether any respiratory symptoms the Veteran experienced in service or following service are in any way related to the currently diagnosed COPD requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  As indicated, the most probative medical opinions of record indicate that the Veteran's COPD is not related to service, including any asbestos or other toxic exposure therein.  

For all the foregoing reasons, the Board finds that the claim for service connection for COPD, claimed as due to asbestos exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for COPD, claimed as due to asbestos exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


